Citation Nr: 0905773	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  02-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
characterized as depression.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision rendered by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted to reopen the Veteran's 
previously denied claim for service connection for 
depression.

In September 2005, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In a May 2006 decision, the Board affirmed that new and 
material evidence had not been submitted to reopen the 
Veteran's previously denied claim for service connection for 
depression.  The Veteran appealed this decision to the Court.

A November 2007 Order of the Court granted a joint motion for 
remand and vacated the Board's decision for compliance with 
the instructions in the joint motion.  Copies of the Court's 
order and the joint motion for remand have been included in 
the Veteran's claims file.

When this case was before the Board in April 2008, the issue 
of service connection for a psychiatric disorder, 
characterized as depression, was reopened and remanded for 
further development.  It is now before the Board for further 
appellate action.


FINDING OF FACT

The Veteran's psychiatric disorder, characterized as 
depression, was first manifest many years after his discharge 
from service, and competent medical evidence does not 
indicate the condition is related to his military service.

CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letters 
mailed in November 2001, November 2004, and June 2008.  
Although the Veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection until after initial 
adjudication, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the Veteran's psychiatric condition.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim was no more than 
harmless error.

The Board also notes that the Veteran was not afforded a VA 
examination in response to his claim.  VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

A claimant must show more than a current disability to 
trigger the duty to assist.   Rather, there also must be at 
least some probative suggestion of a causal connection 
between the disability and military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link (or nexus) must be competent, meaning 
by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   

Here, the claims file contains no competent evidence 
suggesting that the Veteran's psychiatric condition is 
associated with his active service.  The evidence in this 
case is sufficient to decide the claim.  Moreover, there is 
no reasonable possibility that a VA examination would result 
in evidence to substantiate the claim.  Accordingly, the 
Board has determined that VA is not obliged to afford the 
Veteran a VA examination in response to his claim. 

The Board notes that this case was remanded in April 2008, in 
pertinent part, to obtain the Veteran's Social Security 
records.  A June 2008 response from the Social Security 
Administration indicated that after an exhaustive and 
comprehensive search they were unable to locate the Veteran's 
records.  The Board finds that additional efforts to locate 
the Veteran's Social Security records would be futile.  

The record reflects that service treatment records, private 
medical records and VA medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.
 
Pertinent Law and Regulations

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Pre-existing condition

As an initial matter, the Board notes that evidence of record 
raises a question of whether the Veteran had pre-existing 
psychiatric conditions.  A Veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  According to 38 C.F.R. § 3.304(b), the term 
"noted" denotes only such conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the Veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 
3-2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In this case, the Veteran reported having had depression or 
excessive worry and nervous trouble in the October 1968 pre-
induction report of medical history; however, his psychiatric 
condition was evaluated as normal on the pre-induction 
medical examination.  As no psychiatric conditions were noted 
on the examination, the Veteran is presumed sound.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the Veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service.  VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

In the present case, there is no competent medical evidence 
dated prior to the October 1968 pre-induction examination 
which reflects a diagnosis pertaining to a psychiatric 
condition.  Thus, the only medical record which refers to a 
psychiatric condition prior to service was based entirely 
upon the Veteran's history.  The Court has held that the 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Similarly, the law has 
provided that history provided by the Veteran of the 
preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  As such, the 
Veteran's history alone, without any corroborating medical 
evidence, is insufficient to rebut the presumption of 
soundness.  Likewise, without any medical evidence that the 
psychiatric conditions documented in the October 1968 pre-
induction medical examination pertained specifically to the 
Veteran's current depression, the Board finds such notation 
by itself is insufficient to rebut the presumption of 
soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Discussion

With respect to Hickson element (1), both private and VA 
outpatient medical treatment records reflect diagnoses of 
depression.  So Hickson element (1) has been satisfied. 

With respect to Hickson element (2), in-service disease or 
injury, a review of the service treatment records reveals no 
evidence of complaint, treatment or diagnosis for a 
psychiatric condition.  The Veteran's psychiatric condition 
was evaluated as normal on his October 1970 examination prior 
to service discharge.  Given this evidence, the Board finds 
that the record simply does not show that the Veteran had any 
psychiatric condition while in service.  In this regard, the 
Board has carefully consider the Veteran's letter home, dated 
in 1970 during service, in which he reported being homesick 
and depressed.  For reasons set forth below, such does not 
constitute probative evidence that an acquired psychiatric 
disorder was manifest during service.

In addition, a review of the voluminous evidence of record 
shows that a psychiatric disability, namely depression, was 
initially diagnosed in November 1973.  At that time the 
Veteran was taken to the emergency room and hospitalized 
following heavy alcohol ingestion.  He noted a past history 
of marital difficulties stemming from his accusations of 
infidelity on the part of his wife which had resulted in his 
depression.  Upon hospitalization discharge in December 1973, 
the diagnosis was depression.  This was more than one year 
following the Veteran's discharge from service.  Therefore, 
the statutory presumption pertaining to psychoses is not 
applicable in this case.  See 38 C.F.R. §§ 3.307, 3.309.  
Moreover, the weight of the medical evidence compiled in the 
1970s and 1980s place the onset of the Veteran's psychiatric 
disorder as several years after service.

Based on the above discussion, the Board finds that Hickson 
element (2) has not been met.

As to element (3), medical nexus, there is of record no 
competent medical opinion etiologically linking the Veteran's 
psychiatric condition to his military service.  Therefore, 
the only evidence in support of the Veteran's claim are his 
statements as well as a statement from his ex-wife, brother, 
and friend who served with him during active duty.  The 
statements essentially attribute the Veteran's current 
psychiatric condition to military service.  However, it is 
now well established that lay statements on medical matters, 
such as etiology, is entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(lay persons without medical training are not competent to 
offer opinions on medical matters such as diagnosis or 
etiology); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions). 

The determinative question presented in this case, i.e. the 
relationship, if any, between the Veteran's psychiatric 
condition and his military service is entirely medical in 
nature.  Just as the Veteran himself is not competent to 
offer medical opinions concerning such relationship, the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Veteran has 
submitted no competent medical evidence in support of his 
claim, despite being specifically requested to do so.  See 
the June 2008 VCAA letter.

In summary, the preponderance of the evidence is against the 
Veteran's claim for service connection for a psychiatric 
disability, characterized as depression.  And since the 
preponderance of the evidence is against his claim, there is 
no reasonable doubt concerning this to resolve in his favor.  
See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a psychiatric disorder, 
characterized as depression is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


